SIMPSON, Justice.
This appeal is from a verdict and judgment of guilty of robbery and a sentence of 20 years and one day in the penitentiary.
Appellant contends only that the trial court erred in refusing to grant his request for a continuance because a witness who had been subpoenaed was not present, there being no return made of the subpoena.
We have repeatedly held that whether a continuance in a criminal case should be granted for absent witnesses is within the discretion of the trial judge. 6A Ala.Dig. Criminal Law "^594, et seq.
*488We have reviewed the record before us and cannot conclude that the trial judge abused his discretion.
Affirmed.
COLEMAN, HARWOOD, and BLOOD-WORTH, JJ., concur.